Citation Nr: 0636642	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  99-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for right 
knee retropatellar pain syndrome with degenerative changes.

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for left 
knee retropatellar pain syndrome with degenerative changes.

3.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for right 
ankle disorder.

4.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
residuals of a left ankle sprain.

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Entitlement to service connection for type 2 diabetes 
mellitus.

7.  Entitlement to service connection for sinusitis.

8.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1973 to April 1976 
and from February 1981 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 1996 and November 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Seattle, Washington, and Boise, Idaho, 
respectively.  The Board remanded the case in November 2003.

It appears that the RO erroneously construed a February 1997 
statement of the veteran as an application to reopen a claim 
for service connection for a cervical spine disorder that was 
then in perfected appellate status.  The veteran had 
perfected the appeal from the February 1996 denial of service 
connection for a cervical spine disorder; he filed the notice 
of disagreement (NOD) in March 1996; he timely responded to a 
June 1996 statement of the case (SOC), filing a substantive 
appeal in August 1996 that incorporated by reference all 
issues addressed in the NOD.  The Board will consider the 
cervical spine issue de novo and not as a claim subject to a 
prior final determination.

The RO's development of the ankle claims presents a 
complicated procedural scenario, which the Board addressed in 
the November 2003 remand.  The Board there explained that a 
VA breach of notice in the form of reporting an initial 
decision in a supplemental statement of the case (SSOC) 
rather than in an SOC, see 38 C.F.R. § 19.31(a), tolled the 
time to appeal the February 1997 rating decision.  See Hauck 
v. Brown, 6 Vet. App. 518, 519 (1994) (time to appeal did not 
begin until VA gave claimant proper notice of adverse 
decision).  For the reasons set forth in detail in the 
November 2003 remand, the Board accepted jurisdiction of the 
issues. 

The issues of service connection for sinusitis and whether to 
reopen the claim for service connection for hypertension are 
addressed in the Remand portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran need take no action until he 
is informed of the need to do so.


FINDINGS OF FACT

1.  The veteran's right knee manifests retropatellar pain 
syndrome with minimal degenerative changes, full extension, 
flexion greater than 90 degrees, retropatellar pain, and rare 
instances of swelling; neither recurrent subluxation nor 
lateral instability is objectively demonstrated.

2.  The veteran's left knee manifests retropatellar pain 
syndrome with minimal degenerative changes, full extension, 
flexion greater than 90 degrees, retropatellar pain, and rare 
instances of swelling; neither recurrent subluxation nor 
lateral instability is objectively demonstrated.

3.  The veteran's right ankle disorder causes pain 
objectively manifested by no more than moderate limitation of 
motion.

4.  The veteran's left ankle sprain residuals manifested by 
pain resulted in no more than moderate limitation of motion 
prior to October 2004.

5.  The veteran's left ankle sprain residuals manifested 
increased pain first documented in October 2004, later found 
in 2005 to be related to probable tears of the peroneal 
tendon and synovitis with mild instability and calcification 
of the anterior calcaneus.

6.  The veteran did not develop or suffer aggravation of a 
cervical spine disorder in service.

7.  The veteran did not develop or suffer aggravation of type 
2 diabetes mellitus in service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating for the 
right knee in excess of 20 percent for retropatellar pain 
syndrome with degenerative changes have not been met for any 
period during from the effective date of service connection 
to the present.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5014-5260 (2006).

2.  The schedular criteria for a disability rating for the 
left knee in excess of 10 percent for retropatellar pain 
syndrome with degenerative changes have not been met for any 
period during from the effective date of service connection 
to the present.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5014-5260 (2006).

3.  The schedular criteria for a disability rating for a 
right ankle disorder in excess of 10 percent have not been 
met for any period during from the effective date of service 
connection to the present.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2006).

4.  The schedular criteria for a disability rating for 
residuals of a left ankle sprain in excess of 10 percent were 
not met prior to October 17, 2004.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5271 (2006).

5.  The schedular criteria for a disability rating for 
residuals of a left ankle sprain of 20 percent were met on 
October 17, 2004.    38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5271 (2006).

6.  A cervical spine disorder was not incurred in or 
aggravated by service, nor can incurrence or aggravation of 
arthritis of the cervical spine in service be presumed.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2006).

7.  Type 2 diabetes mellitus was not incurred in or 
aggravated during service, nor can such incurrence or 
aggravation in service be presumed.  §§ 1101, 1111, 1112, 
1113, 1116, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a), (e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA notice requirements, 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), do not apply to the issues of 
disability evaluation of the knees and ankles in this case.  
Those claims were substantiated as a matter of law prior to 
enactment of the VCAA, by virtue of the prior grant of the 
respective grants of service connection prior to November 9, 
2000.  See Sutton v. Nicholson, No. 01-1332, slip op. at 10 
(U.S. Vet. App. Sept. 20, 2006).

The veteran applied for service connection for a cervical 
spine disorder, and for type 2 diabetes mellitus prior to 
enactment of the VCAA.  VA denied the cervical spine claim as 
not well grounded, see 38 U.S.C.A. § 5107(a) (West 1991), and 
the diabetes claim on the merits.  VA adjudicated the claims 
after obtaining the evidence of which it had notice, but 
without notifying the veteran of the type of evidence that 
could substantiate his claims.

In letters of June 2003, July 2004, and March 2006, VA 
notified the veteran of the information and evidence 
necessary to substantiate the claims and of his right to VA 
assistance and of his and VA's respective duties to produce 
information and evidence.  The July 2004 letter specifically 
requested the veteran to submit any pertinent evidence 
currently in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 118-19 (2004).  A May 2006 SSOC informed the 
veteran of the rating and effective date elements of his 
claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA 
adjudicated the claims at issue subsequent to providing the 
necessary notice.  The veteran's testimony and statements 
during the pendency of his claim, and ultimately his April 
2006 statement that he had no further evidence to submit, 
suffice to show he participated fully in the prosecution of 
his claims.

Any prejudice resulting from delay in notice was ameliorated 
by readjudication subsequent to the notices provided.  The 
delay in notice has not impaired the veteran's participation 
in prosecuting his claims, nor has it otherwise prejudiced 
his case.  In light of the adverse result in this decision, 
the belated notice of the rating and effective-date elements 
of his service connection claims did not prejudice his 
participation in proving entitlement to service connection.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, 
VA has adequately discharged its notice obligations.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2006).  See 
Conway v. Principi, 353 F.3d 1359, 1374 (2004) (Court of 
Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error").

VA has obtained all information and evidence of which it had 
notice and, where necessary, the veteran's authorization to 
obtain evidence.  VA notified the veteran in the March 2006 
SSOC of the service department's report that certain records 
were unavailable.  The service department's statement was 
sufficient for VA to conclude that further action to obtain 
the records would be futile and to cease efforts to obtain 
the putative records.

Incidentally, it appears from correlation of the veteran's 
testimony with naval hospital records obtained in 1996 or 
1997 that the records sought in January 2005 were previously 
already of record.  VA examined the veteran in November 1995 
and November 1996.  VA has not given the veteran a 
compensation examination of his neck or cervical spine since 
November 1996.  No further examination is necessary in this 
case.  The lack of evidence of record to associate any 
cervical spine or neck disability with an established event, 
injury, or disease in service abrogates VA's obligation to 
obtain additional examination or medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(c).  For reasons explained below, a February 
2004 VA diabetes clinic examination, review of records, and 
reported medical opinion satisfied the requirements for a VA 
examination for compensation purposes as regard the claim for 
service connection for diabetes.  38 C.F.R. § 3.326(b).  VA 
has discharged its duties to assist the veteran in obtaining 
evidence to substantiate his claims, and has examined the 
veteran and obtained medical opinions necessary to decide his 
claims; VA has also notified the veteran of any failure to 
obtain evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), 
(e).



II.  Disability Evaluation of Knees and Ankles

Determination of entitlement to a disability evaluation is 
based on all of the medical evidence of record, including 
relevant medical history.  The medical findings are compared 
to the criteria in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2006), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10.

This appeal is from the initial ratings assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

The RO has effectively staged the ratings of the veteran's 
knees and ankles, by readjudicating each claim as additional 
evidence has entered the record.  Consequently, the Board may 
consider staged ratings without prejudice to the veteran.  
Cf. Bernard v. Brown, 4 Vet. App. 384, 389 (1993) (before 
deciding matter not considered by RO, Board must determine 
that to do so will not prejudice claimant).

Regarding the medical evidence of record, reference to 
compensation examinations and to outpatient records are to VA 
records unless otherwise stated.

This decision reinstates the diagnostic codes originally 
applied to the veteran's knees.  The RO initially rated the 
veteran's diagnosed retropatellar pain syndrome of each knee 
as osteomalacia rated for limitation of motion of each knee.  
Diagnostic Code (DC) 5014-5260.  See 38 C.F.R. § 4.71a (all 
diagnostic codes pertaining to the knees and ankles are in 
38 C.F.R. § 4.71a).  This represented the disease 
osteomalacia rated for residual limitation of flexion.  See 
38 C.F.R. § 4.27.  This code facilitates application of the 
rating criteria for degenerative arthritis provided in 
Diagnostic Code (DC) 5003.  See 38 C.F.R. § 4.71a, note 
following Diagnostic Codes 5013 through 5024 (2006).  
Application of the rating criteria for degenerative 
arthritis, in turn, affords the veteran the benefit of the 
gamut of regulations, see, e.g., 38 C.F.R. §§ 4.40, 4.45, 
4.59; judicial precedent, see, e.g., DeLuca v. Brown, 8 Vet. 
App. 202 (1995); and VA General Counsel precedent, see e.g., 
VAOPGCPREC 9-98, pertaining to rating orthopedic disabilities 
that manifest limitation of motion, pain, and related 
phenomena.

The RO changed the diagnostic codes in 1997 and 1999, 
misapplying the rules for selection of diagnostic codes.  
38 C.F.R. § 4.27.  The June 1999 change of code to DC 5257-
5010 mis-implemented the rule for hyphenated diagnostic 
codes.  Such codes are to indicate the rating of an 
underlying disease for its residual manifestations.  It 
appears the RO attempted improperly to blend the criteria of 
Diagnostic Code 5257 and DC 5010 into a single disability.  
VA General Counsel precedent opinion provides for separate 
ratings of other impairments of the knee and of arthritis if 
the facts show compensable disability under both sets of 
criteria.  VAOPGCPREC 23-97.  To correct this error, the 
initial rating code is restored.  This is consistent with the 
diagnostic nomenclature without affect on the percentage 
rating of either knee or on the veteran's combined rating.

Regarding the merits of the veteran's claims, the entire, 
extensive medical record paints a picture of persistent 
complaints of pain and disablement of the knees and ankles 
that appear grossly inconsistent with the objectively 
revealed pathology, with the exception of the left ankle from 
October 2004 to the present, discussed below.

Comparison of the objective evidence and the veteran's 
statements shows more than mere inconsistency.  It shows 
contradiction.  For example, the veteran's reports of 
continual swelling cannot be reconciled with the repeated 
examinations that found no swelling.  His reports of 
inability to pursue any physically strenuous activity is 
contradicted by his several reports of strenuous work on his 
and apparently other houses while reportedly so disabled.

The knees and ankles are discussed together because the same 
VA and other examination reports, outpatient reports, and 
veteran's statements comprise the evidence of the severity of 
those disorders.  VA regulation provides for evaluating the 
contribution of pain, fatigability, painful motion, and 
related functionally debilitating aspects of service-
connected disorders.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
reported pain must be "supported by adequate pathology and 
be evidenced by the visible behavior of the claimant 
undertaking the motion."  38 C.F.R. § 4.40.

The objectively observed pathology does not explain the pain 
the veteran reports.  This inconsistency compels evaluation 
of the credibility and probative value of the veteran's sworn 
testimony and reports to examining and treating physicians.  
The result of this determination affects the weight of his 
statements as evidence of the severity of pain as a basis to 
evaluate the functional impairment of each knee and ankle, 
and thus the disability ratings.

In addition, judicial precedent mandates consideration of the 
additional disablement resulting from the affect of pain 
during flare-ups on range of motion of a body part for those 
disabilities evaluated based on limitation of motion.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the veteran 
suffered regular, predictable flare-ups of shoulder pain in 
the winter.  The Court held that VA must account for the 
additional disability related to these seasonal flare-ups.

Judicial precedents should be applied to harmonize with the 
existing regulatory scheme to which they pertain.  VA 
regulation provides for consideration of trends in 
disabilities over time.  See, e.g., 38 C.F.R. §§ 3.340, 
3.344(a), 4.1, 4.2.  VA regulation requires that changes in 
medical findings or diagnoses be handled so as to produce the 
greatest degree of stability of disability ratings consistent 
with the governing laws and VA regulations.  38 C.F.R. 
§ 3.344(a).  Rational harmonization of De Luca with VA 
regulations suggests that elevation of a disability 
evaluation because of demonstrated or credibly reported 
predictable, seasonal flare-ups is consistent with the 
regulatory mandate to consider the entire history of a 
disability.  Any increase in disability rating resulting from 
such consideration is also consistent with the regulatory 
preference for stability in ratings, as it will presumably 
not be adjusted downwards during the hiatus between seasonal 
flare-ups.

Regulation provides for consideration of pain and related 
phenomena as indicators of actual functional impairment, 
which should be considered in the context of working or 
seeking work.  See 38 C.F.R. § 4.10.  The regulations to not 
mandate or favor amendment of a disability rating because of 
rare, brief, acute exacerbations, such as soreness from a 
specific episode of strenuous activity.  Staging a rating in 
response to such an episode as distinguished from rating to 
account for persistent, predictable response to certain 
activities is inconsistent with the regulations pertaining to 
pain and related phenomena, because it would place those 
regulations in conflict with the regulation favoring 
stability in disability ratings.  The same conflict would 
result from amending a disability rating in response to 
increased signs and symptoms associated with an episode of 
relatively short duration.  Such a rating action based on the 
DeLuca precedent would disharmonize the ruling in DeLuca from 
the regulatory scheme it intended to clarify.  In this case, 
there will be no increase in rating of either knee or ankle 
rating due to flare-ups, because the objective evidence 
contradicts and outweighs the veteran's testimony of regular, 
periodic winter flare-ups.  Rather it shows one three-month 
episode of exacerbation during summer 1996, and a few 
instances of complaints of increased pain after unusually 
strenuous activity that are of too short duration to 
constitute flare-ups within the meaning of DeLuca.

The veteran's assertions of severe degrees of functional 
impairment of his knees and ankles with manifestations such 
as constant pain and constant swelling are repeatedly 
contradicted by objective evidence and his own unguarded 
statements while seeking treatment.  Clearly, if his knees or 
ankles were "constantly swollen," they would be swollen at 
all of the compensation examinations and outpatient visits.  
The objective evidence includes more than 20 post-service 
reports of post-service medical observations of the veteran's 
knees and ankles.  Swelling was noted three times in 10 
years; once of the left ankle in June 1996, once of both 
knees and of the right ankle in August 1996, and once of the 
right knee in April 1998.  In light of this objective 
evidence, the veteran's multiple reports of constant swelling 
are not probative evidence of the frequency of swelling.  The 
more than 17 other reports are more probative of the 
essentially rare instances of swelling.

August 1996 Bremerton Naval Hospital physical therapy 
evaluation noted good evidence of functional limitations, 
right greater than left with muscle atrophy, degenerative 
joint disease of the knees and ankles bilaterally with muscle 
atrophy and chronic swelling of both knees and the right 
ankle, decreased function, and deconditioning.  The veteran 
reported improvement in his knees and ankles in September and 
October 1996 treatment notes.  A physical therapy discharge 
note of October 1996 essentially showed slight improvement in 
functional strength, endurance, and mobility.

Despite these findings of disablement, November 1996 VA 
compensation examination found a normal gait without the cane 
the veteran reported he needed, normal configuration of the 
knees without signs of inflammation and no tenderness, muscle 
atrophy, or abnormal mobility of the lower extremities.  The 
range of knee motion was from 0 degrees to 145 degrees 
bilaterally.  There was no lateral or rotary instability.  
Straight leg raising was normal.  The ankles were normally 
configured.  The ranges of motion were dorsiflexion to 30 
degrees bilaterally and plantar flexion to 45 degrees 
bilaterally.  Inversion and eversion were approximately 20 
degrees.  There was no inflammation or swelling.  X ray 
studies of both ankles were normal.  The diagnosis was 
degenerative joint disease of the knees.  The examiner made 
no explicit diagnosis of the ankles, noting that the x ray 
studies were normal.  The contrast between the Bremerton 
Naval Hospital physical therapy records and the VA 
examination findings just a month after physical therapy 
purportedly had little benefit is persuasive that even if the 
Bremerton observations were accurate, the observed signs and 
symptoms were of short duration.

In April 1998, the veteran performed toe and heel walking 
precariously on VA compensation examination.  In August 1998 
he performed toe and heel walking adequately.  In May 1999 he 
complained of bilateral knee pain, equal on both sides.  He 
reported he'd been walking about a mile a day since January 
1999, but he could not toe or heel walk at the examination 
because of ankle pain.  In June 2000 he reported walking a 
half a mile twice a day.  In August 2000 he reported he had 
discontinued walking half a mile twice a day because of 
several falls.  The veteran has been very inconsistent in 
such tests of stability such as walking on toes and heels, 
which he could not do in May 1999 when he reported walking a 
mile a day, but which he had done adequately at the August 
1998 VA compensation examination at a time when he reported 
falling incidents due to ankle instability.  He reported 
painting houses to a June 1999 urgent care provider.  In June 
2002, he told an outpatient physician that remodeling his 
home caused increased wear and tear on his joints.  In July 
2002 he told a physical therapist that strenuous work on his 
house had caused increased knee pain for the past two months.

Even if the veteran has acutely increased symptoms after 
strenuous activity, he has repeatedly demonstrated over time 
that neither of his knees or of his ankles prevents those 
activities, or he would not do them.  Soreness after 
strenuous activity indicates a significantly different level 
of disability than does continuous symptoms of a severity 
that prevents an activity.  It is in this context that the 
veteran's reports of subjective pain must be weighed to 
determine how and how much to account for pain in rating each 
knee and ankle.  Moreover, this decision must determine 
whether either of the veteran's knees warrants more than one 
rating to compensate for co-existing but not overlapping 
disorders.  See 38 C.F.R. § 4.14; VAOPGCPREC 23-97 (May 13, 
1997); VAOPGCPREC 9-98 Aug. 14, 1998).

Applying the rating criteria for the knees to the facts in 
evidence, the Board notes that neither knee has demonstrated 
instability in response to examination maneuvers designed to 
manifest instability if present.  The ligament laxity of the 
knees identified in a physical therapy examination of July 
2002 is not instability.  The veteran reported in May 1999, 
October 2000, and July 2002 recurrent incidents of one or the 
other knee giving out and his falling.  None of these 
incidents is corroborated by records of contemporaneous 
treatment.  Given the veteran's documented history of regular 
medical care, the failure to seek prompt medical attention in 
response to an event like the collapse of a knee is 
inconsistent with the veteran's demonstrated pattern of 
obtaining treatment for acute complaints.  Consequently, his 
reported giving way of the knees is inadequate evidence to 
rate either knee for instability.  This decision will not 
award separate ratings for recurrent subluxation or lateral 
instability of either knee and for arthritis.  VAOPGCPREC 9-
98; VAOPGCPREC 23-97.

The ranges of motion of both knees demonstrated from the 
effective date of service connection to the present are all 
of a noncompensable degree.  DC 5260 and DC 5261.  The 
evidence does not show dislocation of the semilunar cartilage 
with recurrent "locking," pain and effusion into the joint 
of either knee.  DC 5258.  The semilunar cartilage has not 
been removed.  DC 5259.  Nor is there impairment of the tibia 
and fibula of the sort described in the rating schedule.  DC 
5262.  Thus, the initial ratings are justifiable based on 
pain, fatigability, or other like phenomena.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, DC 5003.  The mild arthritis does not 
justify a higher rating for either knee in light of the 
amount of impairment objectively shown.  Given the 
inconsistencies and contradictions between the veteran's 
reports of pain and his reported activities, and considering 
the repeated observations that he walked normally without the 
cane he used, and the August 1998 VA examiner's comment that 
the use of a cane was inappropriate, his complaints of pain 
are insufficiently probative evidence that a higher initial 
rating than that currently in effect is warranted for either 
knee.

The December 2001 diabetes clinic outpatient note of 
increased pain and decreased activity in cold weather is not 
corroborated by the findings of the January 2005 VA 
compensation examination.  The examiner found the veteran's 
history of 20 years of intractable pain inconsistent with the 
presentation of each knee on examination.  Assuming it was 
cold in Boise in January, the examination report does not 
corroborate increased impairment or flare-up during cold 
weather.  The August 1998 VA examiner had also commented that 
the veteran did not demonstrate weakness or fatigability of 
either knee.  The evidence does not warrant a higher initial 
or staged rating in compensation for additional disability of 
either knee from flare-ups in cold weather.  DeLuca, 8 Vet. 
App. 202.

In sum, the preponderance of the evidence is against awarding 
an initial or staged rating in excess of the rating currently 
in effect for each knee.

Regarding the ankles, the evidence does not show the criteria 
for rating other than based on limitation of motion.  See DC 
5271.  Synovitis and arthritis are both rated based on 
limitation of motion.  See DC 5003 and 5020.  There is no 
evidence for the application of any rating criteria other 
than those for limitation of motion.  See DCs 5270 through 
5274.  Limitation of ankle motion is rated 10 percent if 
moderate and 20 percent if marked.  

The objective findings for each ankle are inconsistent with 
the degree of disability due to pain that the veteran 
reports.  The ranges of motion reported from the effective 
date of service connection to the present include three 
instances, in August 1996, May 1999 and October 2000, when a 
range of motion was less than half of normal.  On the latter 
two occasions, the range of motion of the ankles was only 
slightly less than half of normal  The large majority of 
measurements found the range of motion of both ankles to 
equal or be greater than half the normal range.  Such 
findings do not show marked limitation of motion.  DC 5271.  
The veteran's pain is not so severe that it reduces the range 
of motion to or nearly approximating marked limitation.  
38 C.F.R. § 4.7.

The veteran has not reported flare-ups regarding his ankles.  
Thus neither ankle warrants an initial rating in excess of 
the rating currently in effect based on pain for additional 
impairment with flare-ups.  DeLuca v. Brown, supra.

The evidence does support a staged rating of the left ankle 
from October 27, 2004, when he reported increasing pain in 
the left ankle.  The May and June surgical consultation and 
MRI interpretations are probative, objective evidence 
corroborating the veteran's report of increasing pain of the 
left ankle at that time.  Although the exact date of the 
increase in pain is indiscernible from the evidence of 
record, the above date is a reasonable choice for staging the 
rating because it is consistent with the subsequent 
corroborating evidence, and no earlier objective evidence is 
consistent with the May and June 2005 findings and surgical 
opinion.

Noting the difference of opinion between the surgeon and the 
January 2006 compensation examiner about the MRI findings, 
there is no clear reason to prefer the January 2006 
compensation examiner's opinion on that point over the 
surgeon's opinion.  The evidence is essentially in equipoise 
whether the objective evidence corroborates the veteran's 
report of increased pain in the left ankle from October 2004.  
The prescription of the Arizona brace in May 2005 and the 
veteran's persistent use of the brace (as contrasted with his 
failure to use prescribed knee braces) is further objective 
evidence of increased impairment of the left ankle.

The overall disability picture of the left ankle from October 
2004 more nearly approximates the impairment of marked 
limitation of motion of the left ankle than it does the 
impairment of moderate limitation of motion.  38 C.F.R. 
§ 4.7.  A 20 percent disability rating of the left ankle is 
warranted from October 27, 2004.

The preponderance of the evidence is against awarding an 
initial or any subsequent rating of the right ankle in excess 
of 10 percent.

Finally, the veteran has asserted he cannot work because of 
his knees and ankles.  Although an August 1996 VA vocational 
rehabilitation assessment advised him to find work that 
permitted alternation between sitting and standing postures, 
the evaluator did not conclude the veteran could not work 
because of his service-connected knee or ankle disabilities.  
The veteran does not meet the schedular criteria that 
authorize the Board to award a total disability rating based 
on individual unemployability (TDIU).  See 38 C.F.R. 
§ 4.16(a).  If the evidence warrants, the Board may order 
submission of the claim to a VA official with authority to 
award TDIU on an extraschedular basis.  See 38 C.F.R. 
§ 4.16(b); VAOPGCPREC 6-96 (Aug. 16, 1996).  However, the 
April 1998 VA compensation examiner explicitly contradicted 
the veteran's assertion that he could not work because of his 
knees and ankles.

As this decision on the schedular rating makes clear, the 
veteran's testimony about the degree of impairment his knees 
and ankles cause is deemed less probative than the objective 
evidence.  The objective evidence does not suggest this case 
should be submitted for extraschedular consideration of TDIU.  
In addition, the same conclusion pertains to the matter of 
extraschedular rating of either knee or either ankle.  The 
evidence does not suggest extraordinary circumstances that 
render application of the Rating Schedule impracticable such 
that the matter must be submitted to a VA official with 
authority to award an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).


III.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).

A.  Cervical Spine

The veteran testified in April 1999 that he complained in 
service at Bremerton Naval Hospital about 1994 or 1995 of 
neck pain, headaches, and locking jaw, but he was not treated 
for his cervical spine.  He testified he was told he could 
only be treated for one thing at a time, and he was being 
treated for his knees and his ankles.  He testified that he 
has shoulder and neck pain that disrupts his sleep, and that 
he was told that his neck caused numbness he had in his 
hands.  He said he saw a chiropractor once, but the veteran 
did not mention the result.

Service medical records of May 1976 and December 1980 do not 
note any neck or cervical spine disorder on entrance into 
either period of service.  June 1995 medical history 
completed for a disability evaluation board listed 19 
enumerated physical complaints, none of them of the neck or 
cervical spine.  June 1995 physical examination for a 
physical evaluation board found the neck normal.

The veteran's cervical spine is presumed sound on entrance, 
and this presumption is not rebutted by clear and 
unmistakable evidence of pre-existence without aggravation in 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006); see Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  VA promulgated an amendment to 38 C.F.R. 
§ 3.304(b) in May 2005, 70 Fed. Reg. 23,027-29 (May 4. 2005), 
to make the regulation consistent with the statute and with 
VAOPGCPRECOP 3-2003 and Wagner.  The promulgation states 
explicitly that the amended rule applies to all claims 
pending on the date of promulgation.  70 Fed. Reg. 23,028.

There is no notation of neck complaints in service; 
consequently, there is no contemporaneous evidence of a 
condition noted in service.  The veteran complained of neck 
and other joint pain on compensation examination in November 
1995.  He told the examiner that a chiropractor had told him 
his neck was out of joint.  Examination found full range of 
motion of the neck and the neck to otherwise normal.  The 
diagnosis was arthralgias without definite diagnosis of 
arthritis.

September 1995 private chiropractor's records show complaints 
primarily of the low back, with pain in the neck between the 
shoulder blades, which the chiropractor characterized as 
upper thoracic spine pain.  The records include no diagnosis 
regarding the neck or cervical spine.

In October 1996, the veteran told an orthopedic clinic 
physician that he had experiencd neck pain for about one year 
since he jumped off a ladder from about two feet of height.  
The clinician found the neck normal on examination.  X-ray 
studies of October 1996 found the cervical spine normal.  He 
told a November 1996 VA compensation examiner that he had 
constant neck pain and tingling in his hands.  Examination 
found normal configuration of the neck and full range of 
motion.  The diagnosis was cervical strain.  April 1997 
outpatient examination at Bremerton Naval Hospital for 
complaints of continuous neck pain and reduced range of 
motion since 1995 without history of trauma noted found no 
deformity, no point tenderness, and good range of motion.  
Noting the negative October 1996
X-ray studies, the examiner diagnosed chronic cervicoscapular 
syndrome.

A six-view cervical X ray study in April 1998 found no 
significant abnormality.  May 1999 outpatient examination 
found the cervical spine normal.  Complaints of tingling of 
the fingers were noted probably to be peripheral neuropathy.  
The veteran had an urgent care outpatient visit in June 1999 
for a persistent cough.  He had full strength and full ranges 
of motion of his extremities.  He mentioned he was doing some 
house painting.  December 2001 diabetes clinic notes show 
diabetic neuropathy with tingling of the hands and toes, as 
last year.  The extensive outpatient treatment records 
subsequent to May 1999 make no explicit mention of neck 
complaints, and there is no subsequent diagnosis of cervical 
spine pathology.

The evidence is against finding continuity of symptomatology 
between a "condition noted in service," 38 C.F.R. 
§ 3.303(b), and any current cervical spine or other neck 
pathology.  The veteran lacks medical expertise.  As a 
layman, he is competent to report continuity of 
symptomatology such as pain, but he cannot identify pathology 
by diagnosis as the cause.  Savage v. Gober, 10 Vet. App. 488 
(1997).

In this case, the veteran's October 1996 report of onset of 
neck pain about a year before that examination places the 
onset after service.  The veteran's statement in the context 
of seeking treatment is credible.  Consequently, the 
preponderance of the post-service evidence by weight is also 
against finding a neck condition was noted in service.  
38 C.F.R. § 3.303(b).  Logically, there can be no continuity 
of symptomatology without a condition noted in service.  
There is no basis for a medical opinion whether there is a 
nexus between any current disorder and a continuity of 
symptomatology with a condition noted in service.  See 
Savage, 10 Vet. App. 488.

As noted above, VA has not examined the veteran's cervical 
spine since November 1996, which diagnosed cervical strain.  
The lack of evidence of record associating any cervical spine 
or neck disability with an established event, injury, or 
disease in service precludes service connection for a 
cervical spine disorder as a chronic disease diagnosed as 
such in service or during the presumptive period thereafter.  
38 C.F.R. § 3.303(b).  Regarding a chronic cervical disease, 
the absence of any evidence of trauma and repeatedly negative 
X-ray studies of the cervical spine since service are 
dispositive evidence that degenerative arthritis was not 
present in service or to a compensable degree during a 
presumptive period thereafter.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309(a).  Moreover, even if it were assumed that the chronic 
pain, strain, or cervicoscapular syndrome diagnosed in 
November 1996 persisted to this day, the preponderance of the 
evidence does not link it to service.  The preponderance of 
the evidence is against granting service connection for a 
cervical spine disorder based on diagnosis in service, or 
based on continuity of symptomatology, 38 C.F.R. § 3.303(b), 
or based on all the evidence including that pertinent to 
service.  38 C.F.R. § 3.303(d).

B.  Diabetes Mellitus

The veteran has not claimed that his type 2 diabetes mellitus 
results from exposure to herbicides during active service in 
Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6), 3.309(e).  He has not reported that 
he served in Vietnam or made any other statement to raise the 
question of whether he is entitled to a presumption of 
incurrence of type 2 diabetes mellitus in service.

The veteran was diagnosed with type 2 diabetes mellitus in 
April 1998 in a VA clinic.  He cites a June 1995 service 
separation physical examination notation of hypoglycemia as 
evidence of the onset of diabetes mellitus in service.  The 
laboratory reports in his service medical records include 
findings of normal blood and urine glucose.  There is no 
finding or diagnosis of diabetes in service.  The separation 
examination report recorded a question of hypoglycemia, not a 
diagnosis of hypoglycemia or of diabetes mellitus.

VA outpatient records of May 1998 identify the veteran as a 
newly diagnosed diabetic.  In August 1999, the veteran told a 
VA outpatient physician that he had symptoms of diabetes 
mellitus in service and that a local eye doctor had told him 
in 1995 that he had diabetes.  The physician opined it was 
possible the veteran had diabetes mellitus in service and an 
examination or review of the service records to determine 
whether he did have diabetes then made sense.

The veteran did not produce information about or 
authorization for VA to obtain the eye doctors records upon 
VA request in March 2004.

In February 2004, the veteran discussed the question of the 
time of onset of his diabetes with one of his treating VA 
physician.  He requested the physician to review his history 
and service medical records.  The physician reviewed the 
service medical records and noted normal urine glucose and 
blood sugars in service.  The examiner stated there was no 
evidence of diabetes in service.  The physician also noted 
the question of hypoglycemia in service and the severity of 
the veteran's diabetes at the time of diagnosis two and a 
half years after separation.  He commented that hypoglycemia 
can precede the onset of diabetes mellitus, and that onset in 
service was possible given the severity of diabetes at the 
time of initial diagnosis.

The February 2004 diabetes clinic examination is sufficient 
for rating purposes, 38 C.F.R. § 3.326(b), because the 
current diagnosis is not at issue, and the February 2004 
physician reviewed the service medical records.  This review 
was sufficient for a medical opinion for rating purposes.  
38 C.F.R. §§ 3.159(c)(4), 3.326(b).  Given the documented 
date of first diagnosis, the treating physician's familiarity 
with the same medical records a VA compensation examiner 
would have reviewed, and the veteran's failure to produce the 
eye doctor's records that could objectively evidence earlier 
onset, a formal VA compensation examination would not have 
had more or better evidence available.

The February 2004 physician made two salient comments.  
First, there is no evidence of diabetes mellitus in service.  
Second, it is certainly possible that diabetes started in 
service.  The definite statement outweighs the 
speculative/conjectural statement.  The expression 
"certainly possible" does not give the conjectural comment 
greater weight than the definite statement.

Diabetes mellitus was not noted on entrance into service, or 
found by clear and unmistakable evidence to have pre-existed 
and not been aggravated in service.  Therefore the veteran is 
presumed sound on entrance.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  The condition was not noted in service, and the 
only evidence of continuity of symptomatology is the 
veteran's testimony of what an eye doctor told him in 1995.  
That recollection is not viable evidence of diabetes, because 
a lay recollection of a physician's findings is not deemed 
reliable evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Neither the veteran's August 1999 statement that he had 
symptoms of diabetes in service without identification of 
those symptoms, nor any other evidence of record, permits 
service connection based upon the presence in service of a 
chronic disease diagnosed as such in service, or based upon 
continuity of symptomatology with a condition noted in 
service, or based upon other evidence of incurrence in 
service.  38 C.F.R. § 3.303(b), (d).

There is no evidence of a 10 percent degree of disability due 
to diabetes during the year following separation from 
service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).  Regulation specifically precludes the February 
2004 physician's conjecture about the time of onset based 
upon the advancement of the disease at the time of initial 
diagnosis as evidence of 10 percent disability during the 
presumptive year.  38 C.F.R. § 3.307(c).  There is no 
acceptable medical or lay evidence of characteristic symptoms 
during the presumptive year followed without unreasonable 
time lapse by definite diagnosis.  Id.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
right knee retropatellar pain syndrome with degenerative 
changes is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee retropatellar pain syndrome with degenerative changes is 
denied.

Entitlement to an evaluation in excess of 10 percent for a 
right ankle disorder is denied.

Entitlement to an evaluation in excess of 10 percent prior to 
October 27, 2004, for residuals of a left ankle sprain is 
denied.

Entitlement to a 20 percent evaluation from October 27, 2004, 
to the present for residuals of a left ankle sprain is 
granted, subject to the regulations governing payment of 
monetary benefits.





REMAND

The Board's November 2003 remand discussed at length the 
procedural posture of the claim of service connection for 
sinusitis, finding the claim within the Board's jurisdiction.  
The remand instructed that VA issue a statement of the case 
addressing the sinusitis claim, citing Manlincon v. West, 12 
Vet. App. 238 (1999), as authority for the order.

In May 2006, the RO issued an SOC on another issue for which 
an SOC was outstanding, but omitted the claim for service 
connection for sinusitis.

VA has not afforded the veteran the notice of information and 
evidence necessary to reopen his claim for service connection 
for hypertension required by law and regulation.  See 
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159(b).  The legal 
definition of new and material evidence changed in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The prior 
definition applies to this case.  A March 2004 notice letter 
addressing reopening the claim provided a paraphrase of the 
wrong (new) definition.  A March 2006 SSOC provided the 
correct (old) regulation, misidentified as the new 
definition.  There are substantive notice requirements 
particular to reopening previously denied claims.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  On remand, VA must 
satisfy those requirements.

Accordingly, the case is REMANDED for the following action:

1.  Review the claim for service 
connection for sinusitis, 38 C.F.R. 
§ 19.26 (2006), insure complete compliance 
with the VCAA, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 38 C.F.R. § 3.159, and issue an 
SOC, 38 C.F.R. §§ 19.29, 19.30; Manlincon 
v. West, 12 Vet. App. 238 (1999).  NOTE: 
the decision on this claim may not be 
announced in an SSOC.  38 C.F.R. 
§ 19.31(a).

*	The SOC must make clear that the 
veteran's claim for service 
connection for sinusitis is not 
perfected for appeal and he must file 
a timely substantive appeal to obtain 
Board review.

2.  Provide the appellant notice necessary 
to inform him how to reopen his claim for 
service connection for hypertension that 
complies with all requirements of law and 
regulation governing such notice.  
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice must define new 
and material evidence and identify the 
type of evidence that will be new and 
material in light of the reasons for the 
prior denial.  Kent, 20 Vet. App. 1.

*	The notice must inform the appellant 
that VA denied the claim in February 
1996 for lack of evidence of 
persistent high blood pressure in 
service or during the year following 
separation from service.

*	The notice must inform the appellant 
that new and material evidence will 
be evidence that he had essential 
hypertension in service or during the 
year following separation from 
service.

3.  If the appellant submits new and 
material evidence sufficient to reopen the 
claim for service connection for 
hypertension, determine whether additional 
development is required, such as obtaining 
a medical opinion whether hypertension 
began or was aggravated in service.  
38 C.F.R. § 3.159(c)(4) (2006).  If a 
medical opinion is obtained, provide the 
examiner the claims file.

4.  Readjudicate the claim for service 
connection for hypertension.  If it is not 
granted, provide the veteran and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


